Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Eli Mazour, Applicant Attorney on January 28, 2022.

Claims 23, 26 and 28 have been amended as shown below:

Claim 23 is amended as follows:
“The method of claim 1, wherein the biometric scanner includes the sensor and one or more of:
one or more other sensors,
one or more microphones, or 
one or more other cameras, and 
wherein the biometric information includes information associated with at least one of:
	a fingerprint scan, 
	a palm scan, 
	a facial recognition analysis, 
	a voice recognition analysis, or
	a retinal scan.”

Claim 26 is amended as follows:
“The media device of claim 8, wherein the biometric scanner includes the sensor and one or more of:
one or more other sensors,
one or more microphones, or 
one or more other cameras, and 

	a fingerprint scan, 
	a palm scan, 
	a facial recognition analysis, 
	a voice recognition analysis, or
	a retinal scan.”

Claim 28 is amended as follows:
“The non-transitory computer-readable medium of claim 15, wherein the biometric scanner includes the sensor and one or more of:
one or more other sensors,
one or more microphones, or 
one or more other cameras, and 
wherein the biometric information includes information associated with at least one of:
	a fingerprint scan, 
	a palm scan, 
	a facial recognition analysis, 
	a voice recognition analysis, or
	
	a retinal scan.

Allowable Subject Matter
Claims 1, 5, 7-8, 10, 14-15, 20, 23, 26-28 and 31-38 allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBREEN A. ALLADIN whose telephone number is (571)270-3533. The examiner can normally be reached Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMBREEN A. ALLADIN/Primary Examiner, Art Unit 3693                                                                                                                                                                                                        January 28, 2022